       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 1 of 10




1      CENTER FOR DISABILITY ACCESS
       Dennis Price, Esq., SBN 279082
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq. SBN 289900
3      8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       dennisp@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                           UNITED STATES DISTRICT COURT
9                          NORTHERN DISTRICT OF CALIFORNIA
10
11     Andres Gomez,                            Case No.

12               Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     SF Bay Area Private RVS, Inc., a         Act; Unruh Civil Rights Act
       California Corporation,
15               Defendants.
16
17
           Plaintiff Andres Gomez (“Plaintiff”) complains of SF Bay Area Private
18
     RVS, Inc., a California Corporation; and Does 1-10 (“Defendants”), and
19
     alleges as follows:
20
21
       PARTIES:
22
       1. Plaintiff is a visually-impaired individual and a member of a protected
23
     class of persons under the Americans with Disabilities Act. Plaintiff uses JAWS
24
     to access the internet and consume website content using his computer, as well
25
     as Talkback or similar software to navigate websites and applications on
26
27
28


                                           1

     Complaint
         Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 2 of 10




1    mobile devices. Plaintiff is legally blind 1 and cannot use a computer without
2    assistance of screen-reader software (“SRS”)
3        2. Defendant SF Bay Area Private RVS, Inc. owned or operated the SF Bay
4    Area Private RV (“Car Rental”) located at or about 44799 Fremont Blvd,
5    Fremont, California, in March 2021.
6        3. Defendant SF Bay Area Private RVS, Inc. owns and/or operates SF Bay
7    Area    Private     RV   located   at   or       about    44799   Fremont   Blvd,
8    Fremont, California, currently.
9        4. Defendant SF Bay Area Private RVS, Inc., owned or operated the Car
10   Rental’s          website,     with          a           root     domain      of:
11   https://www.sfbayareaprivatervs.com/, and all related domains, sub-
12   domains and/or content contained within it, (“Website”) in March 2021.
13       5. Defendant SF Bay Area Private RVS, Inc. owns or operates the Car
14   Rental’s Website currently.
15       6. Plaintiff does not know the true names of Defendants, their business
16   capacities, their ownership connection to the property and business, or their
17   relative responsibilities in causing the access violations herein complained of,
18   and alleges a joint venture and common enterprise by all such Defendants.
19   Plaintiff is informed and believes that each of the Defendants herein,
20   including Does 1 through 10, inclusive, is responsible in some capacity for the
21   events herein alleged, or is a necessary party for obtaining appropriate relief.
22   Plaintiff will seek leave to amend when the true names, capacities,
23   connections, and responsibilities of the Defendants and Does 1 through 10,
24   inclusive, are ascertained.
25
26   1
      Plaintiff uses the terms “visually-impaired” or “blind” interchangeably to
27   refer to individuals, including himself, who meet the legal definition of
28   blindness. (visual acuity of 20/200 or worse.) Some individuals who meet
     these criteria have no vision, others have limited vision.

                                             2

     Complaint
       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 3 of 10




1
2      JURISDICTION & VENUE:
3      7. The Court has subject matter jurisdiction over the action pursuant to 28
4    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
5    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
6      8. This court has supplemental jurisdiction over Plaintiff’s non-federal
7    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
8    formed from the same case and/or controversy and are related to Plaintiff’s
9    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
10     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
11   is subject to personal jurisdiction in this District due to its business contacts
12   with the District, and a substantial portion of the complained of conduct
13   occurred in this District.
14
15     FACTUAL ALLEGATIONS:
16     10. Plaintiff is a legally blind person and a member of a protected class
17   under the ADA. Plaintiff is proficient with and uses SRS to access the internet
18   and read internet content on computers and mobile devices.
19     11. Plaintiff cannot use a computer without the assistance of screen reader
20   software. (“SRS”).
21     12. The Car Rental is a “brick and mortar” facility in Fermont, California
22   open to the public, a place of accommodation, and a business establishment.
23     13. The Car Rental offers websites and digital booking as some of the
24   facilities, privileges, and advantages offered by Defendants to patrons of the
25   Car Rental in connection with their patronage at the Car Rental.
26     14. Among the services offered include: details about the vehicles and the
27   Car Rental itself, location and contact information, information about rates
28   and availability and offers the ability to quickly book a vehicle without any


                                            3

     Complaint
       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 4 of 10




1    ambiguity as to the amenities that would be available to the patron.
2      15. Plaintiff was a prospective customer who wished to access Defendant’s
3    goods and services and rent a vehicle.
4      16. Plaintiff visited the Website in March 2021 with the intent to rent a
5    vehicle, to check out the vehicle rental prices, special offers and promotions.
6      17. When Plaintiff attempted to navigate the Website, Plaintiff encountered
7    numerous accessibility design faults that prevented him from navigating the
8    site successfully using SRS. Investigation into his experience revealed barriers,
9    including, but not limited to:
10                   a. Lack of a button/link/function to adjust the website format
11                       to one that is fully readable by SRS and/or to adjust the
12                       font.
13                   b. Images on the website lack a text equivalent readable by
14                       SRS.
15                   c. Navigation headings lack information to enable keyboard
16                       or screen reader users to navigate with context.
17                   d. Navigation elements are not properly labeled as headings
18                       to enable SRS to recognize them as navigation elements.
19                   e. The website contains script elements that are not
20                       identified with functional text readable by SRS.
21                   f. The website contains form elements that are not identified
22                       with functional text readable by SRS.
23                   g. The visualization of the webpage contains impermissibly
24                       low contrast enabling differentiation of background and
25                       foreground elements.
26     18. These inaccessible elements rendered the ostensibly “accessible”
27   elements inaccessible as a result of difficulty and confusion navigating the
28   numerous inaccessible elements.


                                              4

     Complaint
       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 5 of 10




1      19. Currently, the Defendants either fail to provide an accessible website or
2    Defendants have failed to maintain in working and useable conditions those
3    website features required to provide ready access to persons with disabilities.
4      20. Despite multiple attempts to access the Website using Plaintiff’s
5    computer and mobile device, Plaintiff has been denied the full use and
6    enjoyment of the facilities, goods and services offered by Defendants as a
7    result of the accessibility barriers on the Website.
8      21. Plaintiff personally encountered accessibility barriers and has actual
9    knowledge of them.
10     22. By failing to provide an accessible website, the Defendants denied
11   Plaintiff full and equal access to the facilities privileges or advantages offered
12   to their customers.
13     23. Plaintiff has been deterred from returning to the Website as a result of
14   these prior experiences.
15     24. The failure to provide accessible facilities created difficulty and
16   discomfort for the Plaintiff.
17     25. If the website had been constructed equally accessible to all individuals,
18   Plaintiff would have been able to navigate the Website and rent a vehicle.
19     26. Additionally, Plaintiff is a tester in this litigation and seeks future
20   compliance with all federal and state laws. Plaintiff will return to the Website
21   to avail himself of its goods and/or services and to determine compliance with
22   the disability access laws once it is represented to him that the Car Rental and
23   Website are accessible.
24     27. Plaintiff is currently deterred from doing so because of Plaintiff’s
25   knowledge of the existing barriers and uncertainty about the existence of yet
26   other barriers on the Website. If the barriers are not removed, Plaintiff will
27   face unlawful and discriminatory barriers again.
28


                                             5

     Complaint
       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 6 of 10




1      28. The barriers identified above violate easily accessible, well-established
2    industry standard guidelines for making websites accessible to people with
3    visual-impairments that use SRS to access websites. Given the prevalence of
4    websites that have implemented these standards and created accessible
5    websites, it is readily achievable to construct an accessible website without
6    undue burden on the Car Rental or a fundamental alteration of the purpose of
7    the Website.
8      29. Compliance with W3C Web Content Accessibility Guidelines
9    (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
10   standard that has been adopted by California courts for website accessibility.
11     30. It’s been established that failure to remove these inaccessible conditions
12   violates the ADA and California law and requiring compliance with industry
13   access standards is a remedy available to the Plaintiff.
14     31. The Website was intentionally designed, and based on information and
15   belief, it is the Defendants’, policy and practice to deny Plaintiff access to the
16   Website, and as a result, denies the goods and services that are otherwise
17   available to patrons of the Car Rental.
18     32. Due to the failure to construct and operate the website in line with
19   industry standards, Plaintiff has been denied equal access to Defendant’s Car
20   Rental and the various goods, services, privileges, opportunities and benefits
21   offered to the public by the Car Rental.
22     33. Given the nature of the barriers and violations alleged herein, the
23   plaintiff alleges, on information and belief, that there are other violations and
24   barriers on the website, and/or at the Car Rental, that relate to his disability. In
25   addition to the barriers he personally encountered, Plaintiff intends to seek
26   removal of all barriers on the Website that relate to his disability. See Doran v.
27   7-Eleven (9th Cir. 2008) 524 F.3d 1034 (holding that once a Plaintiff
28   encounters one barrier, they can sue to have all barriers that relate to their


                                               6

     Complaint
       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 7 of 10




1    disability removed regardless of whether they personally encountered the
2    barrier).
3      34. Plaintiff will amend the complaint, to provide further notice regarding
4    the scope of the additional demanded remediation in the event additional
5    barriers are uncovered through discovery. However, please be on notice that
6    the Plaintiff seeks to have all barriers related to his disability remedied.
7
8    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
9    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     35. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Car Rental is a public accommodation with the definition of
14   Title III of the ADA, 42 USC § 12181.
15     36. The Website is a service, privilege or advantage of the Car Rental’s brick
16   and mortar facility.
17     37. When a business provides services such as a website, it must provide an
18   accessible website.
19     38. Here, an accessible website has not been provided. A failure to provide
20   an accessible website is unlawful discrimination against persons with
21   disabilities.
22     39. Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods and services of any
24   place of public accommodation is offered on a full and equal basis by anyone
25   who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
26   § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
27   reasonable modifications in policies, practices, or procedures, when such
28   modifications are necessary to afford goods, services, facilities, privileges,


                                              7

     Complaint
       Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 8 of 10




1    advantages, or accommodations to individuals with disabilities, unless the
2    accommodation would work a fundamental alteration of those services and
3    facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
4      40. Here, the failure to ensure that the accessible facilities were available
5    and ready to be used by the Plaintiff is a violation of the law.
6      41. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
7    set forth and incorporated therein, Plaintiff requests relief as set forth below.
8
9    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11   Code § 51-53.)
12     42. Plaintiff repleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15   that persons with disabilities are entitled to full and equal accommodations,
16   advantages, facilities, privileges, or services in all business establishment of
17   every kind whatsoever within the jurisdiction of the State of California. Cal.
18   Civ. Code §51(b).
19     43. The Unruh Act provides that a violation of the ADA is a violation of the
20   Unruh Act. Cal. Civ. Code § 51(f).
21     44. Defendants’ acts and omissions, as herein alleged, have violated the
22   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23   rights to full and equal use of the accommodations, advantages, facilities,
24   privileges, or services offered.
25     45. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26   discomfort or embarrassment for the Plaintiff, the Defendants are also each
27   responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
28   55.56(a)-(c).


                                              8

     Complaint
          Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 9 of 10




1         46. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
2    set forth and incorporated therein, Plaintiff requests relief as set forth below.
3             PRAYER:
4             Wherefore, Plaintiff prays that this Court award damages and provide
5    relief as follows:
6          1. A Declaratory Judgment that at the commencement of this action
7    Defendants were in violation of the requirements of the ADA due to
8    Defendants’ failures to take action to ensure that its Website was fully
9    accessible to and independently usable by blind and visually-impaired
10   individuals.
11         2. For equitable nominal damages for violation of civil rights. See
12   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
13   and any other equitable relief the Court finds appropriate.
14         3. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
15   enjoining Defendants from violating the ADA with respect to its Website.
16         4. Damages under the Unruh Civil Rights Act § 51 2, which provides for
17   actual damages and a statutory minimum of $4,000 for each offense.
18         5. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
20
     Dated: May 17, 2020                 CENTER FOR DISABILITY ACCESS
21
22
23                                       By: ______________________________
24                                       Russell Handy, Esq.
                                         Attorney for Plaintiff
25
26
27   2
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               9

     Complaint
      Case 5:21-cv-03701-NC Document 1 Filed 05/18/21 Page 10 of 10




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      10

     Complaint
